People v Crawford (2016 NY Slip Op 06960)





People v Crawford


2016 NY Slip Op 06960


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Tom, J.P., Mazzarelli, Richter, Manzanet-Daniels, Webber, JJ.


2014 2737/11

[*1]The People of the State of New York, Respondent, —
v Gary Crawford, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Samuel J. Mendez of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Dmitriy Povazhuk of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered February 3, 2015 , convicting defendant, upon his plea of guilty, of three counts of Criminal Sexual Act in the First Degree, and sentencing him to an aggregate term of three concurrent determinate terms of thirteen years' imprisonment followed by twenty-five years' post-release supervision, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
ENTERED:
CLERK